Citation Nr: 1204855	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  10-00 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for myelodysplastic syndrome with 5q deletion.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for pneumonia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1990 to March 1991 with additional service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for myelodysplastic syndrome with 5q deletion, anemia, and pneumonia.

The Veteran requested a Board hearing on his VA Form 9, but later withdrew this request in September 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for myelodysplastic syndrome with 5q deletion, anemia, and pneumonia, which he contends are a result of his exposure to diesel smoke and/or benzene in service.  He states that during his career as an Armor Crewman and Heavy Mobile Mechanic he was exposed to smoke, solvents, lubricants, and fuels while maintaining military equipment.  He stated that he was in poor health at discharge from service as evidenced by the service treatment records and that he continued to feel worsening weakness and fatigue in the years after service.  He indicated that he saw Dr. Sidhu, a cancer specialist, and was diagnosed with myelodysplastic syndrome.  The doctor reportedly informed the Veteran that the primary cause of this disease was exposure to benzene and smoke.  The Veteran stated that after his military service he did not have any chemical exposure.  However, on an October 2004 private treatment record signed by his primary care physician, Dr. Bohn, the Veteran stated that he worked around a lot of dust and particulate matter.

The Veteran submitted a statement from a former service member who noted that he could verify that during the early stages of their service on M48 and M60 tanks, crewman and tank commanders were exposed to cleaning solvents including benzene, now known as a carcinogen.

The Veteran's primary care physician, Dr. Bohn, also wrote a statement in January 2010 that despite being a lifetime non-smoker the Veteran had ongoing issues with vague dyspnea and shortness of breath.  He stated that during a recent evaluation, a pulmonary specialist felt the Veteran's pulmonary issues could be related to benzene.  Dr. Bohn noted that the Veteran's exposure to benzene was possibly a service-connected etiology of his ongoing respiratory issues.

Personnel records show the Veteran had active duty service from November 1990 to March 1991 with no foreign service.  He also was in the Army National Guard prior to this starting in 1960.  His MOS's over the years included Track Vehicle Repairer, Maintenance Control Sergeant, and Chief Ammunition NCO.

The service treatment records are negative for any of the claimed disorders.  In March 1991 the Veteran complained of dizziness or fainting spells.

After service, the Veteran was seen in October 2004 with complaints of increasing shortness of breath with cough and congestion, but it was determined that he had dyspepsia with gastroesophageal reflux disease, which could possibly be a significant source of cough and perceived congestion.  The Veteran was later diagnosed with myelodysplastic syndrome, left lower lobe pneumonia, and anemia secondary to myelodysplastic syndrome in 2008.

The evidence of record is insufficient to decide this case.  The service department has not been contacted to resolve whether there is any evidence of the Veteran's exposure to benzene.  Also, given the medical evidence of record, a medical opinion is warranted to determine whether the Veteran's myelodysplastic syndrome, anemia, and pneumonia are due to any period of active duty service.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty. 38 U.S.C.A. § 101(21)(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty. Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131.  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists. 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state. 38 C.F.R. § 3.6(d).

In addition, it is not clear if VA has the records from the pulmonary specialist referenced in Dr. Bohn's January 2010 letter.  Efforts to obtain these records should be made.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or sign the proper release form for VA to obtain any relevant medical records, specifically treatment records from the pulmonary specialist mentioned in Dr. Bohn's January 25, 2010 letter, who reportedly found that the Veteran's pulmonary issues could be related to benzene exposure.  If the proper release form is provided, make arrangements to obtain the Veteran's treatment records.  

Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO/AMC with respect to the claim.

2.  Contact the appropriate service department to determine the dates of the Veteran's active duty for training during his service with the Army National Guard from 1960.  Also request verification from the service department of whether there is any evidence the Veteran was exposed to benzene during his military service in the Army National Guard.  

Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO/AMC with respect to the claim.

3.  After the above, schedule the Veteran for a VA examination with an appropriate physician.  The claims file must be made available to, and reviewed by, the physician.  All appropriate testing should be conducted.

The physician should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's myelodysplastic syndrome with 5q deletion had its clinical onset during active service or is related to any in-service disease, event, or injury, including exposure to any diesel fuel or benzene (if exposure to benzene is verified by the service department) during his service. 

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's anemia had its clinical onset during active service or is related to any in-service disease, event, or injury, including exposure to any diesel fuel or benzene (if exposure to benzene is verified by the service department) during his service.

(c)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pneumonia had its clinical onset during active service or is related to any in-service disease, event, or injury, including exposure to any diesel fuel or benzene (if exposure to benzene is verified by the service department) during his service.

The physician must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


